Citation Nr: 9904470	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  98-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an increased rating for post operative 
right knee injury residuals, currently evaluated as 30 
percent disabling.

2. Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from June 1980 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Phoenix, Arizona.

The veteran was service-connected for residuals of a right 
knee injury in December 1983.  The RO granted a 10 percent 
disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  In a September 1987 rating decision, the RO 
increased the rating for the veteran's service-connected 
disability to 30 thirty percent disabling.  

In February 1997, the veteran requested an increased rating 
for his disability, claiming that it had increased in 
severity. 

In a September 1998 rating decision, the RO granted a 
separate 10 percent disability rating for degenerative 
changes to the right knee with limitation of motion pursuant 
to Diagnostic Code 5003-5260 (1998).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-6260 (1998).


FINDINGS OF FACT

1. The veteran's post operative right knee disability injury 
residuals are manifested by a range of motion from zero to 
110 degrees, instability and pain, as well as increased 
pain and decreased range of motion on flare-ups.

2. The veteran's right knee arthritis is manifested by 
degenerative changes of the knee and is productive of some 
pain and limitation of motion. 

3. The evidence of record does not reflect that the veteran's 
right knee disability has resulted in frequent periods of 
hospitalization or marked interference with employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for an 
impairment of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).

2. The criteria for a rating higher than 10 percent for 
traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5260 (1998).

3. The circumstances of this case are not so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards and rating criteria for 
determining the severity of the right knee disability.  
38 C.F.R. § 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right knee disability, 
characterized as postoperative right knee injury residuals.  
As was indicated in the Introduction, in a September 1998 
rating decision, the RO granted a separate 10 percent 
disability rating for arthritis of the right knee.   The 
Board will therefore separately evaluate the two separate 
components of the veteran's right knee disability.

Preliminary matters

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
38 U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well grounded claim for an increased rating of a service-
connected disability, the veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  Proscelle, 2 Vet. 
App. at 631, 632; see also Jones v. Brown, 7 Vet. App. 134 
(1994).  The veteran has stated that the symptoms of his 
service-connected right knee disability have increased.  The 
Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Further, the Board notes that the veteran's service-connected 
right knee disability consists of both postoperative injury 
residuals and traumatic arthritis, which have been separately 
rated. Separate disabilities arising from a single disease 
entity are to be rated separately.  38 C.F.R. § 4.25 (1998); 
Esteban v. Brown, 6 Vet. App. 259, 261(1994). However, the 
evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. § 4.14 (1998); Fanning v. Brown, 4 
Vet. App. 225 (1993). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.   In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

A 1985 hospital summary reflects that the veteran underwent a 
right knee arthroscopy and arthrotomy with excision of the 
medial pica and patella chondroplasty.  

A VA examination in September 1988 reflected that the veteran 
underwent a reconstruction of his anterior cruciate ligament 
in December 1986.  The veteran reported that his knee popped 
out every day in a medial direction.  He also reported an 
inability to fully flex his knee.  Physical examination 
showed that extension was intact, but that flexion was 
limited to 100 degrees.  (The normal range of motion is from 
0 degrees of extension to 140 degrees of flexion.  38 C.F.R. 
38 C.F.R. § 4.71, Plate II (1998)).  There was no effusion 
and no definite crepitation upon passive movement of the 
joints.  X-rays reflected the presence of degenerative 
osteoarthritic changes.  The impression was status post 
reconstruction of the right anterior cruciate ligament which 
was symptomatic by history.  The veteran was employed by 
Southern Pacific Railroad at the time of the examination.

The veteran underwent a VA examination in April 1991.  He 
reported daily pain, swelling, laxity and instability of the 
right knee as well as an inability to squat with the right 
knee.  The examination showed mild synovial thickening on the 
suprapatellar area.  There was no swelling or tenderness 
noted.  Flexion was reduced at 90 degrees and extension was 
reduced at 10 degrees.  The impression was right knee injury, 
status post right knee surgery with pain, limited range of 
motion, an inability to squat and difficulty kneeling.

A January 1997 VA evaluation report reflected that the 
veteran complained of swelling and popping of the right knee.  
On examination, the right knee was without tenderness on 
palpation.  The knee had good extension and negative evidence 
of medial or lateral laxity.

The veteran underwent a VA joints examination in April 1997.  
He reported severe right knee pain over the past four years 
around the medial and lateral joint line as well as around 
the patella.  He also reported occasional giving way and 
occasional locking episodes with associated swelling.  It was 
noted that the veteran had not received recent treatment.  
Physical examination reflected that the girth of his thigh 
was four centimeters larger on the left than the right.  The 
presence of a well healed scar, secondary to surgery in 1986, 
was noted.  No effusion was present.  Pain was noted at the 
lateral facet of the patella and at the medial joint line.  
There was good patellar mobility.  Range of motion was from 
10 to 90 degrees.  The right knee was neurovascularly intact.  
X-rays confirmed the presence of early changes consistent 
with degenerative arthritis.  Instability of the knee was 
noted.  The assessment was right knee pain with mild 
instability symptoms.  The examiner noted the presence of 
pain which he attributed to either a stretching or partial 
tear of the cruciate repair and also, the likely beginnings 
of degenerative arthritis in the knee.  The veteran reported 
flare-ups which caused him significant pain.  The examiner 
noted that during these flare-ups, ambulation is decreased by 
approximately 25 percent.  It was also noted that the 
veteran's activities of daily living were affected secondary 
to pain in his knee.  The veteran reported that he no longer 
worked for Southern Pacific Railroad.

On a VA outpatient report dated in April 1997, the veteran 
was noted to have crepitus and positive drawer sign.  There 
was no effusion, redness, or medial or lateral laxity.  
Extension was to 10 degrees and flexion was to 90 degrees.  

The veteran was seen again in May 1997 due to complaints of 
continued knee pain.  It was noted that he wore an ACL 
deficient brace.  The veteran reported that his knee does not 
give way when he is wearing the brace.  The veteran had full 
extension.  Flexion was to 110-115 degrees.  He had a minimal 
amount of anteromedial joint line pain.  There was no varus 
or valgus instability.  The diagnosis was post-traumatic 
arthritis and most likely a compromise of the ACL 
reconstruction.  The examiner recommended that the veteran 
consider obtaining new employment that does not involve heavy 
labor.

Analysis

Rating pursuant to 5257

The veteran's disability is currently evaluated as 30 percent 
disabling under Diagnostic Code 5257, which is the highest 
possible evaluation under this code.  As noted above, he also 
received a 10 percent disability rating for degenerative 
changes of the right knee with limitation of motion pursuant 
to Diagnostic Code 5003-5260 (1998).

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider 
pain, swelling, weakness, and excess fatigability when 
demonstrating the appropriate evaluation for the veteran's 
disability.  In DeLuca, the Court held that all complaints of 
pain, fatigability, etc., shall be considered when put forth 
by the veteran.  However, 38 C.F.R. §§ 4.40 and 4.45 do not 
apply to knee disabilities which are rated under Diagnostic 
Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Moreover, since the veteran is already receiving the maximum 
disability rating available under Diagnostic Code 5257, 38 
C.F.R. §§ 4.40 and 4.45 also do not apply.  See Johnston v. 
Brown, 10 Vet. App.80, 85 (1997).

The Board has considered the possible assignment of other 
Diagnostic Codes.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

A 40 disability percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 would require ankylosis of the knee in 
flexion between 10 degrees and 20 degrees.  However, there is 
no medical evidence which suggests ankylosis.  

A 40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 would require a limitation of extension to 30 
percent.  The April 1997 VA examination report reflected that 
the veteran's extension was to 10 degrees.

A 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5262 
would require a nonunion of the tibia and fibula with loose 
motion, requiring a brace.  38 C.F.R. § 4.71.  See also 38 
C.F.R. § 4.71, Plate II.  There is no evidence of nonunion of 
the tibia and fibula.

For the reasons stated above, the Board finds that the 
veteran is appropriately rated as 30 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

Rating pursuant to 5003-5260

As stated above, in a September 1998 rating decision, the RO 
granted a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5260 for degenerative changes 
to the right knee with limitation of motion.  The Board 
believes that the RO's decision to assign separate ratings to 
better reflect the degree of overall functional impairment 
that the veteran has in his right knee currently was 
appropriate under the circumstances.  See VAOPGCPREC 23-97 
(July 1, 1997; revised on July 24, 1997).  

In VAOPGCPREC 23-97, it was held that multiple (i.e., 
separate) ratings may be assigned in cases where, as here, 
the veteran has instability in his knee that is distinct from 
any manifestations of pain or limitation of motion that he 
may have in the knee due to arthritis.  See also Esteban v. 
Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.25, where 
the Court held that separate disability ratings are 
permissible in cases where the veteran has separate and 
distinct manifestations from a single disease entity, 
notwithstanding the anti-pyramiding provisions found in 
38 C.F.R. § 4.14.

Under Diagnostic Code 5260, an evaluation of 10 percent is 
granted for leg flexion which is limited to 45 degrees.  A 
higher evaluation of 20 percent is not warranted unless 
evidence demonstrates leg flexion which is limited to 30 
degrees.  The April 1997 VA examination report reflected that 
the veteran's flexion was to 90 degrees.  At the most recent 
VA examination conducted in May 1997, flexion was to 110-115 
degrees.  Neither of these findings warrants a higher 
evaluation.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that Diagnostic Codes pertaining to 
range of motion were not subsumed by 38 C.F.R. § 4.40 and § 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 did not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups.  In determining the severity 
of musculoskeletal disabilities, VA must consider the extent 
that the veteran may have functional impairment as a result 
of pain, limitation of motion, weakness, excess fatigability, 
or incoordination.  DeLuca at 207; see also 38 C.F.R. §§ 
4.40, 4.45.  

The April 1997 VA examiner specifically indicated that the 
veteran experienced pain and flare-ups with regard to his 
right knee disability.  The examiner reported that such 
flare-ups cause the veteran pain so significant that it 
impacts on his activities of daily living and decreases his 
ability to ambulate by approximately 25 percent.  Although 
the examiner referred to "likely the beginnings of 
degenerative arthritis in the knee", the veteran's pain was 
specifically attributed by the examiner to either the 
stretching or partial tear of the cruciate repair.  Such 
ligamentous pathology is covered by the 30 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As discussed 
above, DeLuca does not apply to ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under these circumstance, the 
Board does not find that the functional impairment due to 
pain caused by arthritis warrants an additional disability 
rating under DeLuca.

Entitlement to an extraschedular rating

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, in its March 1998 
Statement of the Case, the RO also considered an 
extraschedular rating.  The assignment of an extraschedular 
rating was rejected because, in the words of the RO, "[t]here 
is no evidence of incapacitation, hospitalization, weakness, 
or other interference in the ability to function under the 
ordinary conditions of daily life, including employment to 
warrant an increased evaluation."

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  "An exceptional case includes such factors as 
marked  interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  

There is no evidence in the claims file that the veteran has 
been hospitalized for treatment of his right knee disability 
since reconstruction of his anterior cruciate ligament in 
1986.  The evidence also does not reflect frequent treatment 
of his right knee disability.  

The veteran had been employed by Southern Pacific Railroad 
since 1988.  At the April 1997 VA examination, it was noted 
that the veteran stopped working for the railroad because 
"he was given limitations by the Veterans Hospital."  The 
last VA outpatient report dated in May 1997 reflects that the 
examiner recommended that the veteran find alternative work 
which does not involve heavy labor.  The veteran indicated in 
his substantive appeal, VA Form 9, dated in July 1998 that 
his right knee disability limits his activities as well as 
his ability to perform some types of employment.  

While there is no doubt that the veteran's right knee 
disability has some impact on his ability to perform jobs 
which require heavy labor (see the May 1997 VA outpatient 
treatment report), there is no evidence that the veteran's 
knee disability prevents him from obtaining medium or light 
duty employment.  The veteran, himself, indicated in a July 
1998 Form 9 that his knee disability only limits his ability 
to perform some types employment.  

The Board observes that the veteran reported at the most 
recent VA examination that although he experienced pain after 
one mile, he was able to walk four or five miles at a time.  

It is the conclusion of the Board that the veteran's right 
knee disability, which only limits him in performing heavy 
duty jobs and which does not prevent him individual from 
walking distances of up to five miles at a time is not so 
exceptional or unusual as to warrant an extraschedular 
rating.  The preponderance of the evidence of record does not 
show that the veteran's disability causes "marked" 
interference with his ability to work.  After a review of all 
evidence of record, the Board finds that in this case the 
disability picture is not so exceptional or unusual so as to 
warrant an evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (1998).



ORDER

Entitlement to an increased rating in excess of 30 percent 
for postoperative residuals of right knee injury is denied.

Entitlement to an increased rating in excess of 10 percent 
for arthritis causing limited painful motion in the right 
knee is denied.

Entitlement to an extraschedular rating is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

